Citation Nr: 1751699	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  15-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral foot disability, to include blisters and tinea pedis.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was notified of this decision in an August 2014 letter.  A notice of disagreement was received in August 2015, a statement of the case was issued in August 2015, and a substantive appeal was received in August 2015.

In June 2017, the Veteran's accredited representative submitted a letter withdrawing the Veteran's perfected claim of entitlement to an increased rating for hematuria.  VA acknowledged this withdrawal in an August 2017 letter.  That issue is therefore deemed to have been withdrawn.

The issues of entitlement to service connection for a back disability, a neck disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not demonstrated in service, and sleep apnea is not otherwise shown to be associated with his active service.



CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter that was sent to the Veteran in June 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

The Veteran has claimed entitlement to service connection for sleep apnea.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The fact that the Veteran has a current diagnosis of sleep apnea is not in dispute.  (See July 2013 VA sleep apnea examination report.)

However, the evidence reflects that the Veteran did not have sleep apnea in service, and that no nexus has been made between service and sleep apnea.  First, the Board notes that the Veteran was not diagnosed with sleep apnea in service and did not report symptoms that were later attributed to sleep apnea in service.  (See service treatment records.)  Next, the Board notes that the most probative evidence of record reflects that the Veteran has not reported that he experienced sleep apnea symptoms in service.  The Veteran reported at an October 1999 private medical consultation that he had been experiencing snoring and possible events of apnea for approximately one year.  Shortly thereafter, he underwent a sleep study and was diagnosed with severe obstructive sleep apnea.  The Board ascribes heightened credibility to statements that were made to clinicians in the course of seeking medical treatment.  See Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

With respect to nexus, the only competent medical opinion of record, an August 2013 VA medical opinion, opined that the Veteran's sleep apnea is unrelated to his period of military service.  As a rationale, the examiner noted that the Veteran did not have sleep apnea documented in service and that service treatment records reflect he had trouble sleeping in service because of persistent headaches.  Because this opinion was provided by a medical expert who had reviewed the claims file and was able to support the opinion with citation to the medical record, the Board finds that this opinion is probative to the matter at hand.

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board finds that it is necessary to remand the remaining claims for new VA examinations.

VA examinations were conducted and etiology opinions were obtained with respect to the back and neck claims in August 2013.  The VA examiner opined that both of these disabilities are less likely than not related to service and are more likely than not related to injuries suffered in multiple post-military motor vehicle accidents.  The examiner specifically found that the low back disability is less likely than not related to an October 1995 back strain, and that the neck disability is less likely than not related to a neck injury (diagnosed as myalgia) that occurred in August 1996.  The examiner's rationale included the fact that the Veteran did not seek treatment for disabilities of the back or the neck until following the multiple post-service motor vehicle accidents.  The Board finds that a new opinion is warranted, however, as the August 2013 opinions do not take into account a motor vehicle accident that the Veteran had in service in January 1995.

Specifically, a January 1995 record notes the Veteran had neck, back, and shoulder pain due to a motor vehicle accident.  His vehicle had been hit from behind while it was stopped, and his car was totaled.  He was taken to a German hospital for one day, where he was diagnosed with a neck injury.  There are multiple service treatment records that describe follow-up treatment that the Veteran received for residuals of this injury.

A new opinion is also required for the claim of entitlement to service connection for a bilateral foot disability, to include blisters and tinea pedis.  Service treatment records reflect the Veteran sought treatment for blisters in January 1991 and July 1994, and for tinea pedis in July 1994.  He was treated for left foot musculoskeletal injury in May 1994 and for pain on the top portion of the left foot when walking.

A July 2013 VA examination report opines that the Veteran's claimed foot condition was less likely than not incurred in or caused by service.  With respect to the tinea pedis, the examiner opined that, although tinea pedis may have occurred or been exacerbated by service-related footwear conditions, the condition is extremely common and the fact that he continues to have it outside of service suggests he is susceptible to the common organisms that cause tinea pedis.  The susceptibility often runs in families.  The Board notes that service connection for tinea pedis may be warranted if the Veteran has tinea pedis that at least as likely as not occurred during service or was exacerbated by service-related footwear.  For that matter, service connection may be warranted if tinea pedis at least as likely as not originated during service, regardless of the specific cause.  On remand, an etiology opinion that applies the "at least as likely as not" standard is necessary.

Furthermore, no etiology opinion was given for the blisters.  Therefore an examination is required in order to address the Veteran's blisters.

Finally, copies of any outstanding VA and private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in July 2017) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for the back and neck claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current back or neck disabilities are related to his military service.  

In rendering this opinion, please discuss the January 1995 motor vehicle accident that the Veteran was in during service.  Details of this accident and the subsequent treatment are found in the service treatment records.  
The Board notes, in brief, that the Veteran reported experiencing neck, back, and shoulder pain due to this accident.  His vehicle had been hit from behind while it was stopped, and his car was totaled.  He was taken to a German hospital for one day, where he was diagnosed with a neck injury.  There are multiple service treatment records that describe follow-up treatment that the Veteran received for residuals of this accident.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination for the bilateral foot disability claim, to include blisters and tinea pedis.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current blisters or tinea pedis are related to his military service.  

The examiner should review the July 2013 VA examination report and should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current tinea pedis occurred due to or was exacerbated by service-related footwear conditions.

The examiner should consider the Veteran's in-service and post-service treatment records.  In particular, the service treatment records reflect the Veteran sought treatment for blisters in January 1991 and July 1994, and for tinea pedis in July 1994.  He was treated for left foot musculoskeletal injury in May 1994 and for pain on the top portion of the left foot when walking.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  After the development requested above has been completed, review the claims file and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


